Appeal from a decision of the Unemployment Insurance Appeal Board. Appellant is a lawyer who employs three stenographers in his own law office. He has an arrangement with three other law offices by which all together use the services of a telephone operator, each paying one fourth of her salary. One of the group has the operator on its payroll and pays her. Appellant reimburses this party by payment of the amount of one fourth of the operator’s salary exclusive of social security taxes. Under our decision in Matter of United Traction Co. (Corsi) (280 App. Div. 291) the operator works for and is the employee of all four participants in the arrangement for her hire and compensation, and hence is an employee of appellant. This is consistent with our decision in Matter of Miller (260 App. Div. 888). The decision in Matter of Fulton Shipoperators1 P & I Service (Corsi) (273 App. Div. 614) is not controlling under the facts shown here. The decision of the board that appellant is an employer subject to the Unemployment Insurance Law (Labor Law, art. 18) is affirmed, with costs to the respondent. Poster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.